Title: From George Washington to Daniel Murray, 25 November 1782
From: Washington, George
To: Murray, Daniel


                  
                     November 25th 1782.
                  
                  Genl Washington begs leave to imform Major Murray, that the Letters which he did him the honor to enclose for Mr & Mrs Lloyd came safe, &, will be forwarded by the first opportunity, as all others shall, that the Major may think proper to commend to his care.  The letters herewith enclosed from the above Gentleman & Lady, having just got to the Generals hands, he takes the liberty of putting them under cover to Majr Murray.
                  
               